DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/24/2022.
Claims 1-10, 21-22, 24-26 and 28-32 are pending. Claims 11-20, 23 and 27 are cancelled. Claims 31-32 are new. Claims 1 and 21 are currently amended. Claims 1 and 21 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 1/24/2022, with respect to 112 Rejections (as previously presented), as indicated in line number 2 of the office action mailed 10/15/2021, have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicants' arguments and amendments, filed 1/24/2022, with respect to independent claims 1 and 21, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using the prior arts of Kyozuka and Kim, respectively, as noted below in the rejections of independent claims 1 and 21.
Claim Objections
Claims 25-26 and 30 are objected to because of the following informalities:  
Claim 25 recites the limitations “the conductive trance” in lines 2 and 3 of the claim, which appears to be a typographical error and thus the Examiner suggests amending to “the conductive trace”.
Claim 26 recites the limitation “the conductive trance” in line 3 of the claim, which appears to be a typographical error and thus the Examiner suggests amending to “the conductive trace”.
Claim 30 recites the limitation “the conductive trance” in line 4 of the claim, which appears to be a typographical error and thus the Examiner suggests amending to “the conductive trace”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 21-22, 24-26, 28-30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the conductive pad” (singular form) in lines 1-2 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 2 of claim 1, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in lines 1-2 of the claim. 
Claim 4 recites the limitation “the conductive trace” (singular form) in line 2 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive traces” (plural form) in line 2 of claim 1, and thus it is unclear which specific “conductive trace” element is being referenced in the limitation “the conductive pad” in line 2 of the claim. 
Claim 5 recites the limitation “the conductive pad” (singular form) in line 2 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 2 of claim 1, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in line 2 of the claim. 
Claim 6 recites the limitation “the conductive pad” (singular form) in line 1 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 2 of claim 1, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in line 1 of the claim. 
Claim 21 recites the limitation “the conductive pad” (singular form) in line 10 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 4 of claim 21, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in line 10 of the claim. 
Claim 28 recites the limitation “the conductive pad” (singular form) in line 2 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 4 of claim 21, and thus it is unclear 
Claim 29 recites the limitation “the conductive pad” (singular form) in line 2 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 4 of claim 21, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in line 2 of the claim. 
Claim 30 recites the limitation “the conductive pad” (singular form) in line 7 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 4 of claim 21, and thus it is unclear which specific “conductive pad” element is being referenced in the limitation “the conductive pad” in line 7 of the claim. 
Claim 32 recites the limitations “the conductive pad” (singular form) in lines 2 and 3 of the claim, which is indefinite and unclear, since the claimed element was previously introduced as “conductive pads” (plural form) in line 4 of claim 21, and thus it is unclear which specific “conductive pad” element is being referenced in the limitations “the conductive pad” in lines 2 and 3 of the claim. 
Note the dependent claims 3-4, 6-9, 22, 24-26, 28-29 and 30 necessarily inherit the indefiniteness of the claims on which they depend.
A.	Prior-art rejections based at least in part by Kyozuka

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 21, 24, 28 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyozuka et al. (US 2014/0070396 A1, hereinafter “Kyozuka”).
Regarding independent claim 1, Figure 1 of Kyozuka discloses a package substrate, comprising: 
a circuit layer 53 (“second wiring layer”- ¶0043), comprising conductive traces (i.e., the two middle 53 elements) and conductive pads (i.e., the leftmost 53 and the rightmost 53 elements); 
a molding layer 52 (“interlayer insulating layer”- ¶0045) encapsulating the circuit layer 53, the molding layer 52 having an upper surface (i.e., top surface of 52) and a lower surface (i.e., bottom surface of 52) opposite to the upper surface, wherein top surfaces of the conductive traces (i.e., top surfaces of the two middle 53 elements) and top surfaces of the conductive pads (i.e., top surfaces of the leftmost 53 and the rightmost 53 elements) are exposed from the upper surface of the molding layer 52, and 
a sacrificial layer 60 (“solder resist layer”, since portions of layer 60 are removed/sacrificed during the formation process- ¶0074) covering the lower surface of the molding layer 52, wherein second surfaces of the conductive pads (i.e., bottom surfaces of the leftmost 53 and the rightmost 53 elements) are exposed from the lower surface of the molding layer 52.
Regarding claim 2, Figure 1 of Kyozuka discloses wherein the top surfaces of the conductive pad are at an elevation lower than the upper surface of the molding layer 52. 
Regarding claim 3, Figure 1 of Kyozuka discloses wherein the top surfaces of the conductive traces and the top surfaces of the conductive pads are substantially aligned.
Regarding claim 4, Figure 1 of Kyozuka discloses wherein the top surfaces of the conductive trace are configured to electrically connect an external circuit (i.e., “motherboard”- ¶0048).
Regarding claim 5, Figure 1 of Kyozuka discloses the package substrate further comprising a stop layer 61 (“connection terminal”- ¶0048) arranged between the conductive pad and the sacrificial layer 60 in a diagonal direction, wherein a bottom surface of the stop layer 61 includes a curved shape. 
Regarding claim 7, Figure 1 of Kyozuka discloses wherein the stop layer 61 further protrudes beyond the lower surface of the molding layer 52. 
claim 8, Figure 1 of Kyozuka discloses wherein the stop layer 61 indirectly contacts the lower surface of the molding layer 52. 
Regarding claim 9, Figure 1 of Kyozuka discloses wherein the stop layer 61 includes a convex surface protruding beyond the lower surface of the molding layer 52. 
Regarding claim 10, Figure 1 of Kyozuka discloses wherein the sacrificial layer 60 is configured to support the molding layer 52 and the circuit layer 53, and to enhance a structural strength of the package substrate, since layer 60 is physically attached to surrounding layers/elements, including layers 52 and 53, such that it would provide some support to those layers/elements, which would inherently enhance the structural strength of the package substrate to some degree.
Regarding independent claim 21, Figure 1 of Kyozuka discloses a package substrate, comprising: 
a molding layer 52 (“interlayer insulating layer”- ¶0045) having an upper surface (i.e., top surface of 52) and a lower surface (i.e., bottom surface of 52) opposite to the upper surface; 
a circuit structure 53 (“second wiring layer”- ¶0043) embedded in the molding layer 52, comprising conductive traces (i.e., the two middle 53 elements) and conductive pads (i.e., the leftmost 53 and the rightmost 53 elements), 
wherein both sides of the conductive pads are accessible respectively from the upper and the lower surfaces of the molding layer 52, and 
wherein one side (i.e., top side of the two middle 53 elements) of the respective one of the conductive traces is accessible from the upper surface of the molding layer 52; and 

Regarding claim 24, Figure 1 of Kyozuka discloses wherein the side of the conductive trace accessible from the upper surface of the molding layer 52 defines a top surface of the conductive trace, and is lower than the upper surface of the molding layer 52. 
Regarding claim 28, Figure 1 of Kyozuka discloses wherein a top surface of the conductive pad is lower than the upper surface of the molding layer 52.
Regarding claim 32, Figure 1 of Kyozuka discloses the package substrate further comprising a stop layer 61 (“connection terminal”- ¶0048) arranged between the conductive pad and the sacrificial layer 60 in a diagonal direction, wherein a bottom surface of the stop layer 61 includes a curved shape wherein the top surfaces of the conductive pad are at an elevation lower than the upper surface of the molding layer 52, and wherein the sacrificial layer 60 is configured to support the molding layer 52 and the circuit layer 53 and to enhance a structural strength of the package substrate, since layer 60 is physically attached to surrounding layers/elements, including layers 52 and 53, such that it would provide some support to those layers/elements, which would inherently enhance the structural strength of the package substrate to some degree.
B.	Prior-art rejections based at least in part by Kim

Claim Rejections - 35 USC § 102
Claims 1, 10, 21-22, 24, 28-29 and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 2020/0335441 A1, hereinafter “Kim”).
independent claim 1, Figure 1 of Kim discloses a package substrate, comprising: 
a circuit layer 123c (“conductive layers”- ¶0018), comprising conductive traces (i.e., the two middle 123c elements) and conductive pads (i.e., the leftmost 123c and the rightmost 123c elements); 
a molding layer 124a (“dielectric layers”- ¶0018) encapsulating the circuit layer 123c, the molding layer 124a having an upper surface (i.e., top surface of 124a) and a lower surface (i.e., bottom surface of 124a) opposite to the upper surface, wherein top surfaces of the conductive traces (i.e., top surfaces of the two middle 123c elements) and top surfaces of the conductive pads (i.e., top surfaces of the leftmost 123c and the rightmost 123c elements) are exposed from the upper surface of the molding layer 124a, and wherein the top surfaces of the conductive traces are at an elevation lower than the upper surface of the molding layer 124a; and 
a sacrificial layer 151 (“seed layer”, since portions of layer 151 are removed/sacrificed during the formation process- ¶0023) covering the lower surface of the molding layer 124a, wherein second surfaces of the conductive pads (i.e., bottom surfaces of the leftmost 123c and the rightmost 123c elements) are exposed from the lower surface of the molding layer 124a.
Regarding claim 10, Figure 1 of Kim discloses wherein the sacrificial layer 151 is configured to support the molding layer 124a and the circuit layer 123c, and to enhance a structural strength of the package substrate, since layer 151 is physically attached to surrounding layers/elements, including layers 123c and 124a, such that it would provide some support to those layers/elements, which would inherently enhance the structural strength of the package substrate to some degree.
Regarding independent claim 21, Figure 1 of Kim discloses a package substrate, comprising: 
a molding layer 124a (“dielectric layers”- ¶0018) having an upper surface (i.e., top surface of 124a) and a lower surface (i.e., bottom surface of 124a) opposite to the upper surface; 
a circuit structure 123c (“conductive layers”- ¶0018) embedded in the molding layer 124a, comprising conductive traces (i.e., the two middle 123c elements) and conductive pads (i.e., the leftmost 53 and the rightmost 123c elements), 
wherein both sides of the conductive pads are accessible respectively from the upper and the lower surfaces of the molding layer 124a, and 
wherein one side (i.e., top side of the two middle 123c elements) of the respective one of the conductive traces is accessible from the upper surface of the molding layer 124a; and 
a stop layer 153 (“interconnect tip”- ¶0053) arranged on the side of the conductive pad accessible from the lower surface of the molding layer 124a, wherein a bottom surface of the stop layer 153 comprises a curved shape.
Regarding claim 22, Figure 1 of Kim discloses the package substrate further comprising a reflow-able conductor (i.e., the conductive elements used to connect elements 120 and 130 together- ¶¶0037-0040) disposed indirectly on the stop layer 153. 
claim 24, Figure 1 of Kim discloses wherein the side of the conductive trace accessible from the upper surface of the molding layer 124a defines a top surface of the conductive trace, and is lower than the upper surface of the molding layer 124a. 
Regarding claim 28, Figure 1 of Kim discloses wherein a top surface of the conductive pad is lower than the upper surface of the molding layer 124a.
Regarding claim 29, Figure 1 of Kim discloses wherein the molding layer 124a defines an opening that exposes a top surface of the conductive pad, wherein the package substrate further comprises an encapsulant 124b (“conductive layers”- ¶0018, which encapsulates element 124c) covering the molding layer 124a and extending into the opening in the molding layer 124a.  
Regarding claim 31, Figure 1 of Kim discloses wherein the sacrificial layer 111 comprises metal material (¶0022).
C.	Prior-art rejections based at least in part by Kim (different interpretation)

Claim Rejections - 35 USC § 102
Claims 1, 5, 21, 24-26 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (different interpretation).
Regarding independent claim 1, Figure 1 of Kim discloses a package substrate, comprising: 
a circuit layer 121c (“conductive layers”- ¶0018), comprising conductive traces (i.e., the two middle 121c elements) and conductive pads (i.e., the leftmost 121c and the rightmost 121c elements); 
a molding layer 122a (“dielectric layers”- ¶0018) encapsulating the circuit layer 121c, the molding layer 122a having an upper surface (i.e., top surface of 122a) and a 
a sacrificial layer 113 (“dielectric layer”, since portions of layer 113 are removed/sacrificed during the formation process- ¶0025) covering the lower surface of the molding layer 122a, wherein second surfaces of the conductive pads (i.e., bottom surfaces of the leftmost 121c and the rightmost 121c elements) are exposed from the lower surface of the molding layer 122a.
Regarding claim 5, Figure 1 of Kim discloses the package substrate further comprising a stop layer 112/150 (collectively 112 “conductive layer” and 150 “interconnects”- ¶¶0017-0018) arranged between the conductive pad and the sacrificial layer 113 in a diagonal direction, wherein a bottom surface of the stop layer 112/150 includes a curved shape. 
Regarding independent claim 21, Figure 1 of Kim discloses a package substrate, comprising: 
a molding layer 160 (“dielectric layers”- ¶0018) having an upper surface (i.e., top surface of 160) and a lower surface (i.e., bottom surface of 160) opposite to the upper surface; 

wherein both sides of the conductive pads are accessible respectively from the upper and the lower surfaces of the molding layer 160, and 
wherein one side (i.e., top side of the two middle 124c elements) of the respective one of the conductive traces is accessible from the upper surface of the molding layer 160; and 
a stop layer 153 (“interconnect tip”- ¶0053) arranged on the side of the conductive pad accessible from the lower surface of the molding layer 160, wherein a bottom surface of the stop layer 153 comprises a curved shape.
Regarding claim 24, Figure 1 of Kim discloses wherein the side of the conductive trace accessible from the upper surface of the molding layer 160 defines a top surface of the conductive trace, and is lower than the upper surface of the molding layer 160. 
Regarding claim 25, Figure 1 of Kim discloses wherein the upper surface of the molding layer 160 defines an opening (i.e., the space occupied by elements 124d, 131 and 132) that exposes the top surface of the conductive trance, wherein a solder connector 124d/132 (collectively 124d “antioxidant layer” and 132 “low melting point material”, which includes solder compositions such as Sn37-Pb - ¶0040) is placed on the top surface of the conductive trance, wherein the solder connector 124d/132 extends into the opening. 
claim 26, Figure 1 of Kim discloses wherein a portion of the solder connector 124d/132 in the opening includes a side surface substantially aligned with a sidewall of the conductive trance. 
Regarding claim 30, Figure 1 of Kim discloses the package substrate further comprising a reflow-able conductor (i.e., the conductive elements used to connect elements 120 and 130 together- ¶¶0037-0040) disposed on the stop layer 153; wherein the side of the conductive trace accessible from the upper surface of the molding layer 160 defines a top surface of the conductive trace, and is lower than the upper surface of the molding layer 160; wherein the upper surface of the molding layer 160 defines an opening (i.e., the space occupied by elements 124d, 131 and 132) that exposes the top surface of the conductive trance, wherein a solder connector 124d/132 (collectively 124d “antioxidant layer” and 132 “low melting point material”, which includes solder compositions such as Sn37-Pb - ¶0040) is placed on the top surface of the conductive trace, wherein the solder connector 124d/132 extends into the opening; and wherein a top surface of the conductive pad is lower than the upper surface of the molding layer 160. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable and obvious over Kim.
claim 6, Figure 1 of Kim discloses wherein the conductive pad includes an upper portion and a lower portion collectively define a step structure, wherein the upper portion is wider than the lower portion, wherein the lower portion is arranged closer to the stop layer 112/150 than the upper portion.
Kim does not expressly disclose wherein a thickness of the upper portion is greater than a thickness of the lower portion. 
However, it would have been obvious to form a thickness of the upper portion to be greater than a thickness of the lower portion, since it has been held by the Federal circuit that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. (In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
Additionally, it would have been obvious to form a thickness of the upper portion to be greater than a thickness of the lower portion for the purpose of choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007)), since the thickness of the upper portion can only be less than, equal to or be greater than the thickness of the lower portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JAY C CHANG/Primary Examiner, Art Unit 2895